409 F.2d 845
MT. MANSFIELD COMPANY, Inc., Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 542.
Docket 33091.
United States Court of Appeals Second Circuit.
Argued May 13, 1969.
Decided May 13, 1969.

Peter J. Malloy, Jr., Francis J. Mulderig, Lee, Mulderig & Celentano, New York City, for appellant.
William R. Goldman, Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Jonathan S. Cohen, Stephen H. Hutzelman, Attys., Dept. of Justice, Washington, D. C., for appellee.
Before WATERMAN, SMITH and KAUFMAN, Circuit Judges.
PER CURIAM:


1
Taxpayer seeks review of decision of the Tax Court of the United States that it incorrectly claimed a seven per cent investment credit under Section 38, I.R.C. 1954 on its income tax returns for its fiscal years 1962 and 1963. The decision below is affirmed upon the opinion of the Tax Court filed August 29, 1968 and reported in 50 T.C. No. 78.